Order entered April 30, 2015




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                       No. 05-14-01384-CV

                          IN THE INTEREST OF K.V.K., A CHILD

                      On Appeal from the 256th Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DF-12-19679

                                            ORDER
       Before the Court is appellant’s April 28, 2015 unopposed motion to file supplemental

reporter’s records. Appellant has been found indigent and is allowed to proceed without advance

payment of costs.    Appellant requested the reporter’s record from the bench trial and six

hearings. Only the reporter’s record from the bench trial has been filed.

       We GRANT appellant’s motion. We ORDER Glenda Johnson, Official Court Reporter

for the 256th Judicial District Court, to file, WITHIN THIRTY DAYS of the date of this order,

the reporter’s records with exhibits from the hearings held on the following dates:

       1.      February 20, 2014;

       2.      February 28, 2014;

       3.      March 20, 2014;

       4.      October 7, 2014;

       5.      October 22, 2014; and
        6.      January 9, 2015.

If any of the hearings were not recorded, Glenda Johnson shall file written verification that such

hearings were not recorded. Appellant’s brief will be due THIRTY DAYS after the above-listed

reporter’s records are filed or the requested written verification is filed.

        We DIRECT the Clerk of this Court to send a copy of this order to the Honorable David

Lopez, Judge of the 256th Judicial District Court, Glenda Johnson, and counsel for all parties.

                                                        /s/     ELIZABETH LANG-MIERS
                                                                JUSTICE